Case 19-50277-SCS             Doc 261      Filed 09/27/19 Entered 09/27/19 15:56:13                    Desc Main
                                          Document      Page 1 of 2


 Patrick J. Potter, VSB No. 39766
 PILLSBURY WINTHROP SHAW PITTMAN LLP
 1200 Seventeenth Street, NW
 Washington, DC 20036
 Tel: (202) 663-8928
 Email: patrick.potter@pillsburylaw.com

 Counsel for the Debtor and Debtor in Possession

                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Newport News Division
 __________________________________________
                                            )
 In re:                                     )
                                            )
                                          1
 INSIGNIA TECHNOLOGY SERVICES, LLC, )             Case No. 19-50277-SCS
                                            )
             Debtor.                        )     Chapter 11
 __________________________________________)

                                           NOTICE OF HEARING

        PLEASE TAKE NOTICE THAT the Court has scheduled a hearing on the following
 motion (the “Motion”) for October 11, 2019 at 11:00 a.m. (ET) (the “Hearing”) at the United
 States Bankruptcy Court – Newport News Division, 2400 West Avenue, Newport News,
 VA:

                   (1)      Motion to Assume Unexpired Nonresidential Real Property Lease With
                            PCT, LLC Effective From September 30, 2019 [Doc. 260]

        YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and
 discuss them with your attorney, if you have one in this bankruptcy case. If you do not have an
 attorney, you may wish to consult one.

        PLEASE TAKE FURTHER NOTICE THAT under Local Bankruptcy Rule 9013-1,
 unless a written response to the Motion is filed with the Clerk of Court and served on the
 Debtor’s counsel at least three (3) days before the scheduled Hearing date (the “Objection
 Deadline”), the Court may deem any opposition waived, treat the Motion as conceded, and issue
 orders granting the requested relief without further notice or hearing.

          PLEASE TAKE FURTHER NOTICE THAT you may file a written response at: U.S.
 Courthouse, 2400 West Avenue, Newport News, VA or mail your response to the Court for
 filing to: U.S. Bankruptcy Court, 600 Granby Street, Room 400, Norfolk, VA 23510-1915.

 1
     The last four digits of the Debtor’s federal tax identification number are: 3701. The Debtor’s address is: 610
     Thimble Shoals Boulevard, Building 6, Newport News, Virginia 23606.



                                                                                                      4813-9208-8215
Case 19-50277-SCS        Doc 261    Filed 09/27/19 Entered 09/27/19 15:56:13           Desc Main
                                   Document      Page 2 of 2


        PLEASE TAKE FURTHER NOTICE THAT you must also send a copy of any
 response filed with the Court to the Debtor’s counsel at: Pillsbury Winthrop Shaw Pittman LLP,
 Attn: Patrick J. Potter 1200 Seventeenth Street, NW, Washington, DC 20036.

       PLEASE TAKE FURTHER NOTICE THAT you must mail any response early
 enough so the Court and the Debtor’s counsel will receive it on or before the Objection Deadline.

         PLEASE TAKE FURTHER NOTICE THAT copies of the Motion may be obtained at
 https://www.vaeb.uscourts.gov or by written/email request to the undersigned counsel for the
 Debtor.

 Dated: September 27, 2019                   PILLSBURY WINTHROP SHAW PITTMAN LLP

                                             /s/ Patrick J. Potter
                                             Patrick J. Potter, VSB No. 39766
                                             1200 Seventeenth Street, NW
                                             Washington, DC 20036
                                             Tel (202) 663-8928
                                             Fax (202) 663-8007
                                             E-mail: patrick.potter@pillsburylaw.com

                                             Counsel for the Debtor and Debtor in Possession




                                                2
